Citation Nr: 0425374	
Decision Date: 09/15/04    Archive Date: 09/23/04

DOCKET NO.  03-23 706	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service-connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




REMAND

The veteran had active military service from September 1962 
to January 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine.  

The veteran claims that a current back disorder is related to 
his period of military service.  The veteran identified, and 
the RO obtained and associated with the record, private 
medical records that show that the veteran has a current back 
disorder.  The veteran's service medical records (SMRs) show 
he was involved in a motor vehicle accident while in service.  
He had tenderness over the lumbar vertebrae and the 
sacroiliac.  X-rays of the back and chest, however, were 
negative except for an old rib fracture.  The veteran was 
afforded a compensation examination in January 2002.  The 
instructions to the examining physician did not explicitly 
request a nexus opinion, and none was given.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims 
files and ensure that all 
notification and development actions 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), are 
completed.  In particular, the RO 
should ensure that all the 
notification requirements and 
development procedures codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107, and the duty-to-assist 
regulations, found at 38 C.F.R. 
§ 3.159 (2003), are fully complied 
with and satisfied.  See Quartuccio 
v. Principi, 16 Vet. App. 183 
(2002).  The veteran should be asked 
to submit all pertinent records in 
his possession.

2.  After completion of these 
actions, the examiner who conducted 
the January 2002 examination should 
be asked to provide an opinion as to 
the medical probabilities that any 
back disability is attributable to 
the veteran's period of military 
service.  The claims folder should 
be made available to the examiner.  
If this examiner is not available to 
supplement his report, another 
examination should be scheduled for 
this purpose.  

The RO should ensure that the 
examination reports comply with this 
remand, especially with respect to 
the instructions to provide a 
medical opinion.  If the report is 
incomplete, it should be returned to 
the examiner for necessary 
corrective action, as appropriate.

3.  After undertaking any other 
development deemed appropriate, the 
RO should readjudicate the issue on 
appeal.  If the benefit sought is 
not granted, the veteran and his 
representative should be furnished 
with a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§§ 707(a), (b), 117 Stat. 2651 (2003), (to be codified at 
38 U.S.C. § 5109B, and 38 U.S.C. § 7112, respectively).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

